504 S.E.2d 784 (1998)
Michael Anthony WILLIAMS and Katherine Williams
v.
Ronald Floyd HOLSCLAW and City of Raleigh.
No. 28PA98.
Supreme Court of North Carolina.
October 9, 1998.
Law Office of Robert E. Ruegger by Robert E. Ruegger, Raleigh, for unnamed defendant-appellant Integon Indemnity Corporation.
Fuller, Becton, Slifkin & Bell by James C. Fuller and Asa L. Bell, Jr., Raleigh, for plaintiffs-appellees.
*785 Haywood, Denny & Miller, L.L.P. by Robert E. Levin and Thomas H. Moore, Durham, on behalf of State Farm Mutual Automobile Insurance Company, amicus curiae.
PER CURIAM.
AFFIRMED.
WYNN, J., did not participate in the consideration or decision of this case.